Citation Nr: 1617194	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-50 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for degenerative arthritis of the bilateral knees (claimed as bilateral knee problems), to include as secondary to a service-connected disability.

3.  Entitlement to a temporary total evaluation based on the need for convalescence due to degenerative arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for degenerative arthritis of           the bilateral knees and to a temporary total evaluation based on the need for convalescence for knee surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was stationed in the Republic of Panama, and the most probative evidence is against a finding that his service there involved exposure to herbicides.
 
2.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in a March 2008 letter.

Relevant to VA's duty to assist, the RO obtained the Veteran's service treatment records.  In addition, available private and VA treatment records have been obtained.  In April 2014, the Veteran was provided with a VA medical examination in connection with his claim and an opinion was provided as requested by the Board in the April 2014 remand.  The Board finds that the RO substantially complied with the remand directives and a new remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998). 
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that his diabetes mellitus is a result exposure to herbicides while serving in the Panama Canal Zone.  He has not alleged and the evidence does not reflect service in Vietnam or Korea during the Vietnam Era.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA regulations provide that veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Effective February 24, 2011, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (2015).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).   

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is included in the list of presumptive disabilities.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's treatment records reveal a current diagnosis of diabetes mellitus.  Consequently, the determinative issue is whether the condition is attributable to the Veteran's military service, including his alleged exposure to herbicides.  

The Veteran served in Panama from December 1964 to July 1966.  The RO followed the Veterans Benefits Administration Manual instructions for attempting to verify exposure to herbicides in locations other than Vietnam by requesting a review of     the Department of Defense (DoD) inventory of herbicide operations to see if herbicides had been used as alleged by the Veteran.  See September 2009 e-mail Correspondence (Veteran alleged that herbicides were sprayed in the vicinity of his camp site, that he performed guard duty around the herbicide storage areas, that water wells which provided drinking water in the area were also contaminated and that he might have assisted in the loading of herbicides onto transport vehicles).

The response received in November 2009 indicated that DoD documents did not show any use, testing, or storage of tactical herbicides such as Agent Orange in Panama.  It was indicated herbicides were developed for Vietnam and there was some limited testing done at sites in the United States.  It was noted that the Veteran may have been referring to some small-scale commercial herbicide use for brush   or weed cleaning activities around the base, but there was no record of such activities with the DoD and no way to know the chemical content of such non-tactical herbicide use.

At the April 2014 VA examination, a diagnosis of diabetes mellitus was confirmed, although an opinion regarding whether diabetes mellitus was related to service    was not provided.  As such, the RO sought an addendum opinion.  In January 2015, the examiner recognized the Veteran's service in the Panama Canal Zone and his allegation that he was one of 4 or 5 men one day in June 1965 assigned to clear jungle for an infantry training camp.  The Veteran recalled that a helicopter had flown directly over his camp one day and sprayed an unknown chemical.  He indicated he could see the "mist", although he did not know if the "mist" actually touched his skin.  He and the others speculated at the time that the "mist" could have been Agent Orange.  He also recalled that on that same day he was working clearing out brush and trees that he called "fuzz trees."  The "fuzz" caused an irritation when it contacted the skin and the next day he developed a rash on his face, hands, arms and truck.  He was seen in sick call.  The Veteran speculated    that the June 1965 rash may have been caused by the unknown substance sprayed from the helicopter and this formed the basis of his claim that he was exposed to herbicides in service.

The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's diabetes mellitus was related to service.  The examiner explained that there was no documentation of diabetes while in military service or the year following discharge from service.  The examiner also noted that the available literature does not indicate that "herbicides" as defined by VA regulation were used in Panama.  The examiner further noted that the initial symptoms pertaining to the skin claimed by the Veteran to possibly be due to herbicide exposure are not typical symptoms for herbicide exposure and herbicide poisoning, and were not clinically compatible with herbicide exposure.  The examiner stated that the June 1965 service treatment record was prepared by a board certified physician and indicated that the signs and symptoms the Veteran complained of in the 1965 incident were due to a "Contact Dermatitis", not herbicide exposure.  The examiner stated the etiology of his rash is not felt by a medical professional on scene at the time to      be herbicide exposure.  He stated the signs and symptoms noted in the service treatment records are most likely due to a contact dermatitis that resulted from his direct contact with an irritating exudate from native foliage that he was directly in contact with that day.  This type of foliage uses an irritating exudate as a defensive measure.  The examiner further noted that the Veteran's development of diabetes mellitus in 2008 is not particularly premature or unusual.  The examiner stated it is more likely that this was just the natural course of the disease in a man who had been obese for many years and was 61 years old.  Finally, he stated there is no documentation or evidence in available literature that other veterans of the Panama Canal Zone have had an increase frequency of development of diabetes mellitus or early development of diabetes mellitus.

In sum, the Veteran has not alleged and the evidence does not reflect that he had service in Vietnam or at the demilitarized zone in Korea during the requisite period.  Additionally, the preponderance of the competent and probative evidence is against a finding that the Veteran was exposed to Agent Orange/herbicides in Panama.  In this regard, the Veteran is not shown to have specialized training such that he is competent to identify chemical compounds, and the Board finds the response from DoD showing that herbicides were not used in Panama to be more probative.  Finally, there is no competent evidence of diabetes mellitus in service or within one year following discharge from service, and no competent and probative evidence suggesting the Veteran's diabetes mellitus is otherwise etiologically related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for diabetes mellitus is denied.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary on the Veteran's knee claims.  

In his February 2008 claim for service connection, the Veteran indicated his knees "wore out" from marching and running during his years in the military.  However, in a March 2009 statement, the Veteran suggested that his knee condition might be related to his service-connected peptic ulcer disease and gastroesophageal reflux disease (GERD) with intermittent bleeding.  He noted that persons with ulcerative colitis also may develop arthritis.  The Veteran is not service-connected for ulcerative colitis, which is a distinct disorder from his peptic ulcer disease with GERD.  Nevertheless, VCAA notice has not been provided with respect to his claim for secondary service connection.  Such corrective notice should be provided on remand to advise the Veteran of the need to submit medical evidence to support his contention that his service-connected peptic ulcer/GERD condition is somehow related to his knee arthritis.  

As to the issue of entitlement to a temporary total evaluation based on the need     for convalescence due to degenerative arthritis of the bilateral knees, the claim        is inextricably intertwined with the Veteran's claim for service connection for degenerative arthritis of the bilateral knees.  See Harris v Derwinski, 1 Vet App  180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on   the other issue has been rendered); Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice that advises him of the information and evidence needed       to substantiate a claim for service connection for degenerative arthritis of the bilateral knees on a secondary basis.

2.  After completing the requested action and any additional development deemed warranted, the AOJ should readjudicate the claim for service connection for bilateral knee osteoarthritis, to include as secondary to service-connected peptic ulcer disease with GERD, and the intertwined claim for a temporary total evaluation for knee surgery.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


